HARRIS, Chief Judge.
Daric L. McCray committed the second degree murder of Benjamin Bell. The court, pursuant to the requirement of section 775.-089(2), Florida Statutes (1993), assessed restitution against McCray in the amount of the medical and funeral expenses.
McCray claims that the court erred in not properly considering those factors required by section 775.089(6) relating to his financial resources and his present and potential future financial needs and earning ability. We find that the court did all that is required:
THE COURT: He’ll get out when he’s 24 or 25.
[[Image here]]
I think certainly he could make some sort of restitution. Whether or not he’ll be able to pay the whole amount is highly questionable. He certainly could make some payments.
The record presented to us reflects no evidence given to the court on McCray’s future earning ability. Defense counsel only informed the court that McCray is a high school dropout sentenced to seventeen years in prison. He failed to meet his burden as required in Butts v. State, 575 So.2d 1379 (Fla. 5th DCA 1991).
AFFIRMED.
GRIFFIN, J., concurs.
DAUKSCH, J., dissents without opinion.